Citation Nr: 1008700	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  03-28 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a disability rating in excess 50 percent from 
July 21, 1992, through January 29, 2001, for a psychiatric 
disability, to include depression or PTSD.


REPRESENTATION

Appellant represented by:	Robert W. Legg, Attorney


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The Veteran had active service from June 1966 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia, which granted the Veteran's 
claim of service connection for PTSD and assigned a 
70 percent rating effective January 30, 2001.  The Veteran 
disagreed with the effective date assigned for his service-
connected PTSD.  

The Board notes that the Veteran currently lives within the 
jurisdiction of the RO in Portland, Oregon; the file has thus 
been transferred to that RO.

In May 2005, the Board denied, in pertinent part, the 
Veteran's claim for an effective date earlier than 
January 30, 2001, for the 70 percent rating for service-
connected PTSD.  The Veteran timely appealed to the United 
States Court of Appeals for Veterans Claims (Court) and, in 
August 2006, the Court vacated and remanded the Board's May 
2005 decision with respect to the denial of this claim.  

In November 2006, the Board remanded the Veteran's appeal to 
the RO for additional development.  A review of the claims 
file shows that there has been substantial compliance with 
the Board's November 2006 remand.

In June 2007, the Board determined that there were two 
separate claims on appeal.  The Board specifically determined 
that the Veteran was entitled to an effective date of 
July 21, 1992, for the receipt of an increased rating claim 
for depression.  The Board also remanded to the RO the issues 
of entitlement to a compensable disability rating from 
July 21, 1992, to January 29, 2001, for depression, and 
entitlement to an effective date earlier than January 30, 
2001, for the grant of service connection and a compensable 
disability rating for PTSD.  A review of the claims file 
shows that there has been substantial compliance with the 
Board's June 2007 remand.

Pursuant to the Board's June 2007 decision and remand, in an 
August 2007 rating decision, the RO assigned a 50 percent 
rating from July 21, 1992, to January 30, 2001, for 
depression.  The Veteran continued to disagree with this 
rating.

In December 2008, the Board denied the Veteran's claim for a 
disability rating greater than 50 percent from July 21, 1992, 
to January 29, 2001, for a psychiatric disability (depression 
or PTSD).  The Board also denied the Veteran's claim of 
entitlement to an effective date earlier than January 30, 
2001, for a grant of service connection and a 70 percent 
rating for PTSD.  The Veteran again appealed to the Court 
and, in November 2009, the Court vacated and remanded the 
Board's Decision 2008 with respect to the denial of the claim 
for a disability rating greater than 50 percent from July 21, 
1992, to January 20, 2001, for a psychiatric disability, to 
include depression or PTSD.  


FINDINGS OF FACT

1.  The competent evidence of record shows that between 
July 21, 1992, and November 30, 2009, the Veteran's service-
connected psychiatric disability is manifested by, at worst, 
occupational and social impairment with reduced reliability 
and productivity.

2.  The competent evidence of record shows that, effective 
December 1, 2009, the Veteran's service-connected psychiatric 
disability is manifested by, at worst, psychoneurotic 
symptoms of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment; there is no evidence of total psychiatric 
disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 
50 percent from July 21, 1992, to November 30, 2009, for a 
psychiatric disability (depression or PTSD) have not been  
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.125, 4.126, 4.132, Diagnostic Codes (DCs) 
9405, 9411 (1995); 38 C.F.R. § 4.130, DC's 9411, 9434 
(2009).  

2.  The criteria for a 70 percent rating, and no higher, 
effective December 1, 2009, for a psychiatric disability 
(depression or PTSD) have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.125, 4.126, 
4.132, DCs 9405, 9411 (1995); 38 C.F.R. § 4.130, DCs 9411, 
9434 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not accomplished 
in a timely manner, such error may be cured by issuance of a 
fully compliant notice followed by readjudication of the 
claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (holding that the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).

In a claim for increase, the VCAA requires only generic 
notice as to the type of evidence needed to substantiate the 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on employment, as well as general notice regarding how 
disability ratings and effective dates are assigned.  
Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 2835434 
(Fed. Cir. Sept. 4, 2009).

The Board acknowledges that, in the present case, complete 
notice was not issued prior to the adverse determination on 
appeal.  Pursuant to the Board's June 2007 remand, fully 
compliant notice was issued later in a July 2007 
communication.  Thereafter, the claim was readjudicated in 
August 2007 and August 2008.  Accordingly, any timing 
deficiency has been cured appropriately here.  Mayfield, 444 
F.3d 1328 (Fed. Cir. 2006).

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Veteran reported at his April 2002 VA 
examination that he is in receipt of Social Security 
Administration (SSA) benefits.  Normally, VA has a duty to 
obtain SSA records when it has actual notice that the Veteran 
is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  In this case, neither the Veteran nor his 
attorney has identified his SSA records as evidence relevant 
to the claim on appeal.  The Veteran's claims file also 
contains significant medical evidence, including VA and 
private examination reports and outpatient treatment records.  
Because there is no indication in the claims file that the 
Veteran's SSA records potentially are relevant to the claim 
on appeal, and because the Veteran has not identified any SSA 
records as relevant evidence which VA should attempt to 
obtain under the VCAA's duty to assist, the Board finds that 
a remand to obtain SSA records is not required.  See Golz v. 
Shinseki, No. 2009-7039 (Fed. Cir. January 4, 2010) (holding 
that VA is not required to obtain SSA records in all cases 
but only where potentially relevant to the claim(s) on 
appeal).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private treatment and examination.  The Board notes 
that the evidence highlighted in a November 2009 Joint Motion 
for Remand pertinent to the time period at issue in this case 
also has been associated with the claims file and reviewed.  
Moreover, the Veteran's statements in support of the claim 
are of record.  The Board has reviewed such statements 
carefully and concludes that no available outstanding 
evidence has been identified.  The Board also has perused the 
medical records for references to additional treatment 
reports not of record but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria

The Veteran, through his attorney, contends that, for the 
period between July 21, 1992, and January 29, 2001, his 
service-connected psychiatric disability (depression or PTSD) 
is more disabling than currently evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2009); see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The Veteran's service-connected psychiatric disability 
currently is evaluated as 50 percent disabling between 
July 21, 1992, and January 29, 2001, by analogy to 38 C.F.R. 
§ 4.132, DCs 9405, 9411.  See 38 C.F.R. § 4.132, DCs 9405, 
9411 (1995).

During the pendency of the appeal, the criteria for 
evaluating psychiatric disabilities were revised effective 
November 7, 1996.  See 61 Fed. Reg. 52695 (1996). With 
respect to the changes in the criteria for rating psychiatric 
disabilities, the Board notes that, in Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003), the Federal Circuit overruled 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent 
that it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
was inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provided that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise. The General Counsel 
held that the rule adopted in Karnas no longer applied in 
determining whether a new statute or regulation applies to a 
pending claim. The General Counsel indicated that pursuant to 
Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies. If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects. If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim. If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision. VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised criteria for evaluating psychiatric disabilities. 
The revised rating criteria would not produce retroactive 
effects since the revised provisions affect only entitlement 
to prospective benefits. Accordingly, VA must evaluate the 
service-connected psychiatric disability under both the 
former and the current schedular criteria, keeping in mind 
that the revised criteria may not be applied to any time 
period before the effective date of the change. See 38 
U.S.C.A. § 5110(g).

Under the former rating criteria, effective prior to 
November 7, 1996, the Veteran's service-connected psychiatric 
disability (which the RO characterized as a depressive 
reaction) was rated under DC 9405 (dysthymic disorder, 
adjustment disorder with depressed mood, and major depression 
without melancholia).  The former rating criteria also 
provided that all psychiatric disabilities were rated under a 
General Rating Formula for Psychoneurotic Disorders, which 
read in part as follows:

50% Ability to establish or maintain effective or favorable 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.

70% Ability to establish and maintain effective or favorable 
relationships with people is severely impaired. The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.

100% The attitudes of all contacts except the most intimate 
are so adversely affected as a result in virtual isolation in 
the community. Totally incapacitating psychoneurotic, 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior. Demonstrably unable to obtain 
or retrain employment.  See 38 C.F.R. § 4.132 (in effect 
prior to November 7, 1996).

Under the revised rating criteria, effective November 7, 
1996, a psychiatric disability (depression and PTSD) is 
evaluated under the General Rating Formula for Mental 
Disorders found at 38 C.F.R. § 4.130.  See 38 C.F.R. § 4.130, 
DC's 9411, 9434; 61 Fed. Reg. 52695 (1996). 

A 50 percent rating is assigned under the revised General 
Rating Formula for a psychiatric disability manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned under the revised General 
Rating Formula for a psychiatric disability manifested by 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood due to such symptoms as suicidal ideation, 
obsessional rituals which interfere with routine activities, 
speech intermittently illogical, obscure, or irrelevant, 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting), or an inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned under the revised General 
Rating Formula for a psychiatric disability manifested by 
total occupational and social impairment due to such symptoms 
as gross impairment in thought process or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  Id.

Analysis

The Board finds that the criteria for a disability rating in 
excess of 50 percent for PTSD have not been met for the 
period prior to December 1, 1999.  Prior to that date, the 
competent evidence shows that Veteran's service-connected 
psychiatric disability was manifested by no more than 
considerably impaired ability to establish or maintain 
effective or favorable relationships with people and/or 
reliability, flexibility and efficiency levels so reduced by 
reason of psychoneurotic symptoms as to result in 
considerable industrial impairment or occupational and social 
impairment with reduced reliability and productivity (i.e., a 
50 percent rating under the former or revised rating 
criteria, respectively).  

In reaching the above conclusion, the Board acknowledges the 
November 2009 Joint Motion, which noted that evidence 
received by VA after January 29, 2001, but before the August 
2007 rating decision which discussed the Veteran's mental 
state during the period of time in question in this appeal 
(i.e., between July 21, 1992, and January 29, 2001) and 
assigned a higher 50 percent rating for service-connected 
psychiatric disability during that time period was relevant 
to adjudication of the currently appealed claim.  See Joint 
Motion for Partial Remand ("Joint Motion") dated 
November 9, 2009, at pp. 2-3.  Both parties specifically 
noted that, on remand, the Board should review a July 1999 
medical record, a February 2001 letter from the Veteran 
discussing his November 1999 job resignation, a VA 
examination report dated in April 2002.  Id.  Given the 
findings of the Joint Motion, the Board will review the cited 
medical evidence in detail and discuss all findings relevant 
to the time period in question here.

In a letter dated on July 2, 1999, and date-stamped as 
received by the RO on January 29, 2001, Edward A. Ricketts, 
M.D., stated that the Veteran "has burdens with a 
posttraumatic stress syndrome that emerged from his 
experiences years ago."  Dr. Ricketts stated that he had 
seen the Veteran for the previous year and prompted 
medication therapy with Effexor which had been "relatively 
ineffectual" and prompted the Veteran to begin a trial of 
Wellbutrin.  Dr. Ricketts noted that the Veteran had "a 
significant stressful environment, sleep deprivation, fatigue 
through the day, loss of enthusiasm and depressive affect 
that is apparent."  He concluded that, with the Veteran's 
symptoms, therapy was an appropriate course of treatment.

In a lengthy letter dated on January 29, 2000, and date-
stamped as received by the RO on February 5, 2001, the 
Veteran provided responses to VA's PTSD Stressor 
Questionnaire.  He described his claimed in-service stressors 
at length.  He then described how his service-connected 
psychiatric disability (in this case, his PTSD), had affected 
him since his service separation, including the impact of his 
psychiatric symptoms on his prior employment.  The Veteran 
stated that he had resigned from his job in November 1999 
after working 25 years as a highway engineer "feeling that 
there would be instant emotional stress relief.  After one 
year I am now realizing that the stresses I experienced at 
work have only been diverted to situations I was able to 
ignore while working."  The Veteran also reported that his 
symptoms included re-experiencing, emotional numbness, 
feeling overwhelmed by everyday events, a loss of interest in 
simple tasks, difficulty pursuing his usual tasks, great 
difficulty controlling tears, and limiting social contact to 
family and co-workers at the work place.  The Veteran 
reported further that he frequently felt irritable, angry, 
pessimistic, suspicious, and had frequent mood swings.  He 
also reported experiencing "extended periods of sleep 
deprivation" for the previous 33 years.

On VA examination in April 2002, it was noted that the 
Veteran had been married for 34 years to his wife and had 
raised 2 children.  It also was noted that he had been 
unemployed since November 1999.  "Apparently he had to quit 
because of depression and anxiety."  The Veteran stated that 
he had been employed with the Oregon State Highway Division 
for "almost 25 years."  When he quit his job in November 
1999, the Veteran stated that "he could not cope" and "he 
was quite anxious and depressed."  The VA examiner reviewed 
the Veteran's claims file, including his service treatment 
records, and noted that these records reflected that the 
Veteran had been treated for depression while on active 
service in 1969 which was "probably the beginning of post 
traumatic stress disorder at that time."  The Veteran also 
was receiving retirement benefits.  He stated that his active 
service assignment in Vietnam "was not a pleasant one."  He 
reported experiencing nightmares and intrusive memories about 
his in-service experiences.  He also reported that he first 
had been diagnosed with depression while on active service.  
He reported further that he currently was taking Effexor for 
his PTSD.  

Mental status examination of the Veteran in April 2002 showed 
he was "quite tense at the beginning of the interview and 
was almost reluctant to answer questions but once he 
understood that I was also a Veteran he was quite cooperative 
and candid about elaborating about his Vietnam experiences."  
The Veteran did not have any symptoms suggesting psychosis 
and he was quite tearful when discussing his in-service 
experiences in Vietnam.  He admitted to intrusive memories, 
anger, and guilt.  He reported that he woke up from 
nightmares sweating profusely.  He also admitted to being a 
perfectionist which, in his view, "reflects his attitude of 
trying not to make mistakes and relates...to his Vietnam 
attitude."  He reported that these feelings had bothered him 
subconsciously since service and he tried "at all costs not 
to make mistakes."  This led to muscle spasms "and an 
uncomfortable sensation that borders (on) depression."  The 
Veteran denied any current suicidal ideation but reported a 
history of suicidal ideation in the past, "mostly when he 
was drinking."  His life was restricted to his family and he 
had no friends.  He lived in an isolated or rural area.  The 
VA examiner stated that, "Highest level of that functioning 
for last year, the [Veteran] was forced to quit his 
employment, therefore GAF is 45 at best."  The diagnosis was 
PTSD "from Vietnam War experiences as a medical corpsman."

The remaining medical evidence relevant to the Veteran's 
mental state prior to December 1, 1999, shows that his 
service-connected psychiatric disability was manifested by no 
more than considerably impaired ability to establish or 
maintain effective or favorable relationships with people or 
reliability, flexibility and efficiency levels so reduced by 
reason of psychoneurotic symptoms as to result in 
considerable industrial impairment or occupational and social 
impairment with reduced reliability and productivity.  The 
record contains a February 1985 VA treatment record, portions 
of which are illegible. The VA clinician noted that the 
Veteran had a high-stress job. In the previous 2 years, the 
Veteran's depressive symptoms had increased with symptoms of 
crying, being tired, and reduced interest. The VA clinician 
indicated that the Veteran experienced tension and 
irritability on the job. The impression was that the symptoms 
"sound[ed] like significant depression." 

On VA outpatient treatment in March 1985, the Veteran 
reported that he felt that there had been some recent 
deterioration in his relationship with his family. He also 
reported recurrent depression over the previous 14 years but 
reported that, when he felt that his condition was 
deteriorating, he generally had been able to cope until 
recently. In his employment, the Veteran found himself 
becoming angry with contractors who did not meet the 
specifications and he was unable to tolerate the arguments. 
The Veteran denied any job difficulties other than his own 
need to control his anger.  The Veteran appeared somewhat sad 
during the interview and generally seemed to lack any type of 
enthusiasm.  He showed no humor. He reported some crying 
spells when depressed. The Veteran noted that he had withdraw 
from all contact with people other than family and those 
contacts necessary for his job. The diagnoses were dysthymic 
disorder and PTSD (now in remission).

The medical evidence does not show that, prior to December 1, 
1999, the Veteran's disability picture most nearly 
approximated a symptom set in which his service-connected 
psychiatric disability severely impaired his ability to 
establish and maintain effective or favorable relationships 
with people or showed psychoneurotic symptoms of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  Nor does the 
competent medical evidence show that, prior to December 1, 
1999, the Veteran's service-connected psychiatric disability 
(depression or PTSD) was manifested by occupational and 
social impairment with deficiencies in most areas or that it 
is totally disabling.  There also is no evidence of total 
disability due to the Veteran's service-connected psychiatric 
disability prior to this date.  His symptoms including crying 
spells, social withdrawal, sadness, and anger are 
acknowledged, but such symptoms have been contemplated by the 
50 percent rating already in effect during the period in 
question.  In sum, the evidence prior to December 1, 1999, 
does not support a rating in excess of 50 percent for a 
psychiatric disability.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

From December 1, 1999, the Board finds that, resolving all 
reasonable doubt in the Veteran's favor, the criteria for the 
next higher 70 percent rating have been met under the former 
rating criteria.  As noted, in his February 2001 letter, the 
Veteran stated that he had resigned from his job at the end 
of November 1999 after working 25 years as a highway engineer 
"feeling that there would be instant emotional stress 
relief.  After one year I am now realizing that the stresses 
I experienced at work have only been diverted to situations I 
was able to ignore while working."  The Veteran also 
reported that his symptoms included re-experiencing, 
emotional numbness, feeling overwhelmed by everyday events, a 
loss of interest in simple tasks, difficulty pursuing his 
usual tasks, great difficulty controlling tears, and limiting 
social contact to family and co-workers at the work place.  
The Veteran reported further that he frequently felt 
irritable, angry, pessimistic, suspicious, and had frequent 
mood swings.  He also reported experiencing "extended 
periods of sleep deprivation" for the previous 33 years.

The remaining medical evidence shows that, effective 
December 1, 1999, the Veteran's service-connected psychiatric 
disability is manifested by no more than psychoneurotic 
symptoms of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment; thus, a 70 percent rating, and no higher, is 
warranted under the former rating criteria.  In a July 1999 
private treatment record which was date-stamped as received 
by his representative on January 29, 2001, and date-stamped 
as received by the RO on January 30, 2001, a clinician noted 
that the Veteran had "burdens with a posttraumatic stress 
disorder that emerged." The clinician also noted that the 
Veteran had a "significant" stressful environment, sleep 
deprivation, fatigue through the day, loss of enthusiasm and 
depressive affect that was apparent in interview, as well as 
reported by the Veteran and his family.

In a July 2001 private psychiatric evaluation, the clinician 
noted that the Veteran had resigned on November 31, 1999, 
from his employment.  (The reference to November 31, 1999, 
likely is a typographical error as this date doesn't exist.  
For purposes of adjudicating the Veteran's claim, the Board 
will presume that the date of the Veteran's resignation was 
November 30, 2009, or the last day of November 2009.)  The 
Veteran had been married for 34 years to his wife.  While 
working, he had between 4-12 people who reported to him as 
his crew and described "very positive" relationships with 
them. The Veteran only had problems with upper level 
management. The clinician reported that the Veteran 
progressively had lost interest in hobbies and social 
activities. The Veteran reported that he had no friends.  He 
also reported that he felt his life had been shortened by his 
Vietnam service and he was living on "borrowed time." The 
Veteran suffered from a sleep disorder and was having night 
sweats. The clinician found that the Veteran evidenced 
functional deficiencies in his work, family, marital and 
social life. The Veteran reported more than one panic attack 
a week and tested positive for suicidal ideation. The 
clinician found that the Veteran had extreme difficulty 
maintaining social and family relationships.  Regarding 
employment, the clinician again indicated that the Veteran 
resigned his occupation after 25 years and reported that, 
although he had problems with one supervisor, his 
relationship with the crew consistently was positive. 
Although he thought that his generalized social anxiety, 
panic attacks, and emotional problems would be resolved once 
he resigned from his job, this was not the case.  The 
diagnosis was PTSD. The Veteran's GAF score was 45, 
indicating serious impairment in social, family and 
interpersonal functioning.

In summary, the competent medical evidence shows that the 
Veteran resigned from his employment as a highway engineer 
effective December 1, 1999, after a solid work history in 
that job for 25 years.  Prior to his job resignation, it was 
noted that he experienced "a significant stressful 
environment, sleep deprivation, fatigue through the day, loss 
of enthusiasm and depressive affect that is apparent."  The 
Veteran indicated that he had resigned from his job after 
25 years because he was seeking relief from his psychiatric 
symptoms which included re-experiencing, emotional numbness, 
feeling overwhelmed by everyday events, a loss of interest in 
simple tasks, difficulty pursuing his usual tasks, great 
difficulty controlling tears, and limiting social contact to 
family and co-workers at the work place.  The Veteran 
reported that he frequently felt irritable, angry, 
pessimistic, suspicious, and had frequent mood swings.  He 
also reported experiencing "extended periods of sleep 
deprivation" for the previous 33 years.  

The medical evidence indicates that the Veteran had 
experienced the above symptoms for several years prior to his 
resignation.  The Veteran reported on VA examination in April 
2002 that, when he had quit his job at the end of November 
1999, "he could not cope [and] he was quite anxious and 
depressed."  His life was restricted to his family and he 
had no friends.  He lived in an isolated or rural area.  At 
that examination, it appears that the VA examiner assigned 
the Veteran a Global Assessment of Functioning (GAF) score of 
45 based on the fact that he had resigned from his job; this 
GAF score indicates serious impairment in social, family and 
interpersonal functioning.  See Diagnostic and Statistical 
Manual, Fourth Edition (DSM-IV).

There is no competent evidence, however, that the Veteran's 
service-connected psychiatric disability has been totally 
disabling at any time during the pendency of this appeal.  
Accordingly, because the former rating criteria are more 
favorable to the Veteran, and because the medical evidence 
supports a finding that, prior to December 1, 1999, the 
Veteran's psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment, the Board finds that a 
70 percent rating, and no higher, is warranted effective 
December 1, 1999, for service-connected psychiatric 
disability.  In reaching these conclusions, the benefit of 
the doubt doctrine has been applied where appropriate.  See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Extraschedular

The Board must consider whether the Veteran is entitled to 
consideration for referral for the assignment of 
extraschedular ratings for his service-connected psychiatric 
disability.  38 C.F.R. § 3.321 (2009); Barringer v. Peake, 22 
Vet. App. 242, 243-44 (2008) (noting that the issue of an 
extraschedular rating is a component of a claim for an 
increased rating and referral for consideration must be 
addressed either when raised by the Veteran or reasonably 
raised by the record).

An extraschedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the Veteran's service-
connected disability. Thun v. Peake, 22 Vet. App. 111, 115 
(2008). 

If there is an exceptional or unusual disability picture, 
then the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization.  Id. at 
115-116. When those two elements are met, the appeal must be 
referred for consideration of the assignment of an 
extraschedular rating. Otherwise, the schedular evaluation is 
adequate, and referral is not required. 38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the 
Veteran's service-connected psychiatric disability are not 
inadequate in this case.  Additionally, the diagnostic 
criteria adequately describe the severity and symptomatology 
of the Veteran's service-connected psychiatric disability.  
As noted elsewhere, at least prior to December 1, 1999, the 
evidence does not demonstrate other related factors such as 
marked interference with employment and frequent 
hospitalization.  His job resignation effective December 1, 
1999, is the basis for the 70 percent rating assigned in this 
decision.  The Veteran did not indicate, and the medical 
evidence does not show, that he was hospitalized frequently 
for his service-connected psychiatric disability.  

In light of the above, the Board finds that the criteria for 
submission for assignment of extraschedular ratings pursuant 
to 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).




ORDER

Entitlement to a disability rating in excess of 50 percent 
from July 21, 1992, to November 30, 1999, for a psychiatric 
disability, to include depression or PTSD, is denied.

Entitlement to a 70 percent rating, and no higher, for a 
psychiatric disability, to include depression or PTSD, is 
granted effective December 1, 1999, subject to the laws and 
regulations governing the payment of monetary benefits.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


